DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This final office action is in response to the communication filed on filed on
12/15/2020.
Claims 1-10 are currently pending and have been examined.



Response to Arguments
Applicant's arguments filed 12/15/2020 with regards to 35 U.S.C. 101 have been fully considered but they are not persuasive. The claims remain an abstract idea despite the amendments because the additions are either a part of the abstract idea of matching users looking to take others to an event with users looking to be taken to an event or a generic computing component that is used to perform the abstract idea or amounts to the equivalent of “apply it”.
	Applicant's arguments filed 12/15/2020 with regards to 35 U.S.C. 102 have been fully considered but they are not persuasive. As amended, Scher still teaches all elements of claims 1 and 3. Examiner notes that the match list may be automatically generated for the inviter user or the invitee user because the list may be generated without any intervention by that user after the first user indicates they would like to take someone to the event. For example, users may be invited to an event they indicate interest in and a list is created of users who have invited them (see [0070] describing that users may make offers for invitations to the event which are displayed as a list of inviting users at 146b of Fig. 15). This list is automatically generated for the invitee user here because they have do not have to do anything themselves after they indicate they would like to go to the event. Similar automatic list embodiments exist for the inviter user being presented with a list of users who wish to go with them (see [0066] describing that after making a general invitation to an event a second user may request to be specifically invited to the event; see also Fig. 16 and [0032] describing a screen of a page after activing the “Join Me” button as including a list of users who may wish to join the first user at the event; see [0066] describing that after making a general invitation to an event a second user may request to be specifically invited to the event). Examiner suggests including more about the matching process to overcome Scher, as the presentation of the list of Scher does not appear to be generated based on matching criteria and instead appears to be user selected.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 USC § 101
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites obtaining a ticket to an event, receiving requests from users seeking to attend the event, determining and providing a list of users seeking to attend the event, and communicating with a user on that list. Therefore, the claim as a whole recites “a system for identifying and obtaining access to events”, which is an abstract idea because it is a certain method of organizing human activity. “A system for identifying and obtaining access to events” is considered to be is a certain method of organizing human activity because it consists of the commercial interaction of a user obtaining a ticket and then communicating with another user seeking a ticket to give or sell the second user the ticket.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements: “a computer server”, “a node server application”, “a database”, “electronic communication”, “a plurality of user applications”, “a plurality of user mobile devices”, “one or more event ticketing applications”, “a network”, “a first user application”, “a first user mobile device”, “second user applications”, “second user mobile devices”, and “electronic communication exchange”. As a whole, the additional elements individually or in combination do not integrate the exception into a practical application because the additional elements merely recite the equivalent of the words ‘‘apply it’’ with the judicial exception and merely use a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely recite the equivalent of the words ‘‘apply it’’ with the judicial exception and merely use a computer as a tool to perform an abstract idea. The additional elements are being used to carry out the abstract idea on computers or similar electronic devices. Accordingly, claim 1 is ineligible.
Dependent claim 5 further recites the additional element “a chat screen”. These additional elements do not integrate the abstract idea into a practical application or amount to significantly more because the additional elements merely recite the equivalent of the words ‘‘apply it’’ with the judicial exception or merely use a computer as a tool to perform the abstract idea. Accordingly, claim 5 is ineligible. 
Dependent claim 6 further recites the additional element “a block popup”. These additional elements do not integrate the abstract idea into a practical application or amount to significantly more because the additional elements merely recite the equivalent of the words ‘‘apply it’’ with the judicial exception or merely use a computer as a tool to perform the abstract idea. Accordingly, claim 6 is ineligible. 
Dependent claims 2 and 7 merely further limit the abstract idea and is thereby considered to be ineligible.
	Claims 3, 4, and 8-10 are parallel in nature to claims 1, 2, and 5-7. Accordingly claims 3, 4, and 8-10 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scher (US 2013/0226628 A1).

Claim 1 – 
Scher discloses:
A system for identifying and obtaining access to events (see [0013]), comprising: 
 a computer server with a node server application in electronic communication with a database, said node server application configured to electronically communicate with a plurality of user applications operating on a plurality of user mobile devices, and one or more event ticketing applications (see [0037] describing the matching service  implemented on a server that uses a web application to render a display to a user; see also [0035] describing a client computer system used to access the matching service site including a mobile devices of multiple clients; see also [0050] describing a database connected to the matching service site);
 wherein the node server application is further configured to: receive, over a network, from a first user through a first user application on a first user mobile device, a request by the first user to purchase tickets to an event (see [0049] and Fig. 7 describing displaying a page with events that correspond with a search; see also [0062] describing a first user having purchased tickets to an event through the service before making a general invitation to take a second user; see also [0065] and Fig. 13 describing the first user purchasing the ticket through the service; see also [0036] and Fig. 1 describing performing the system over a network such as the internet);
 obtain tickets to said event for the first user (see [0062] describing a first user having purchased tickets to an event through the service before making a general invitation to take a second user; see also [0065] and Fig. 13 describing the first user purchasing the ticket through the service);
receive, over the network, from a plurality of second users through a plurality of second user applications on a plurality of second user mobile devices, a request by each of said plurality of second users to have someone take them to said event (see [0049] and Fig. 7 describing displaying a page with events that correspond with a search; see also [0059] and Fig. 8 describing a user selecting the "take me" button if they want to go to an event but be taken by someone else with tickets); 
after obtaining tickets to said event for the first user, automatically determine an introductory match list for the first user from the plurality of second users who have requested to have someone take them to said event (see [0054] describing a “Join Me” button which is a button to extend a general invitation for another user to join in attendance to an event; see also Fig. 16 and [0032] describing a screen of a page after activing the “Join Me” button as including a list of users who may wish to join the first user at the event; see also [0066] describing that after making a general invitation to an event a second user may request to be specifically invited to the event; see also [0062] describing that the tickets may be purchased through the matching service before making the general invitation and the matches are presented as a list);
 Provide, over the network, to the first user the introductory match list (see also [0054] and Fig. 8 describing a first user selecting a "Join Me" button which is used to extend a general invitation to second users who a first user intends to take to an event; see also [0055]-[0056] and Fig 9 describing a more detailed event invitation that a first user may add to the service and where a list of second users requesting an invitation to the event are displayed in the "members who may want to join you" box; see also Fig. 16 and [0032] describing a screen of a page after activing the “Join Me” button as including a list of users who may wish to join the first user at the event);
 receive, over a network, from a first user, a request to initiate an electronic communication exchange with a second user from the introductory match list see [0060]-[0061]  describing that a first user may respond to a request for an invite from a second user displayed in the "members who may want to join you" box of Fig. 9);
 and initiate the electronic communication exchange between the first and second user (see [0061] describing that a first user may respond and initiate a dialogue between a first and second user wherein they may agree to attend the event together).

	Examiner notes that the match list is automatically generated for the first user because it may be generated without any intervention by the first user after the first user indicates they would like to take someone to the event. 

Claim 3 – 
Scher discloses:
A system for identifying and obtaining access to events (see [0013]), comprising: 
a computer server with a node server application in electronic communication with a database, said node server application configured to electronically communicate with a plurality of user applications operating on a plurality of user mobile devices, and one or more event ticketing applications (see [0037] describing the matching service  implemented on a server that uses a web application to render a display to a user; see also [0035] describing a client computer system used to access the matching service site including a mobile devices of multiple clients; see also [0050] describing a database connected to the matching service site);
 wherein the node server application is further configured to: receive, over a network, from a first user through a first user application on a first user mobile device, a request by the first user to have someone take him or her to an event (see [0049] and Fig. 7 describing displaying a page with events that correspond with a search; see also [0059] and Fig. 8 describing a user selecting the "take me" button if they want to go to an event but be taken by someone else with tickets; see also [0036] and Fig. 1 describing performing the system over a network such as the internet);
receive, over the network, from a plurality of second users through a plurality of second user applications on a plurality of second user mobile devices, a request from each of said plurality of second users to purchase ticket to the event and to find someone to take to the event (see [0049] and Fig. 7 describing displaying a page with events that correspond with a search; see also [0062] describing a user having purchased tickets to an event through the service before making a general invitation to take another user; see also [0065] and Fig. 13 describing the first user purchasing the ticket through the service; see [0035] describing the client computer systems being mobile devices); 
after obtaining tickets to said event for one or more of said second users, automatically determine an introductory match list for the first user from the plurality of second users who have purchased tickets to the event (see [0062] describing that the tickets may be purchased by the ticket purchasing user through the matching service before making the general invitation and the matches are presented as a list; see also [0059] describing a user selecting the Take Me button if they wish to be invited to the event; see also [0031] and Fig. 15 describing the screen displayed after a user selects to be an invitee to an event or selects the “Take Me” button including a list of second users who may wish to take the first user; see also [0070] describing that users may make offers for invitations to the event which are displayed as a list of inviting users at 146b of Fig. 15);
  provide, over the network, to the first user the introductory match list (see [0059] and Fig. 11 describing displaying to a user seeking to be taken to an event other users that want to take users to an event in a list in the "members who may want to join you" display box; see also [0062] describing that the first user who is offering to take others already has possession of the event tickets; see also [0031] and Fig. 15 describing the screen displayed after a user selects to be an invitee to an event or selects the “Take Me” button including a list of second users who may wish to take the first user);
 receive, from the first user, a request to initiate an electronic communication exchange with a second user from the introductory match list (see [0059] describing the "ask button" that a second user may use to respond to a general invitation of a first user seeking another user to take to an event; see also [0060] and Fig. 12 describing a second user submitting an offer to go with a first user who wants to take another user);
 and initiate the electronic communication exchange between the first and second user (see [0061] describing that the message sent to the first user from the second user starts a dialogue between a first and second user wherein they may agree to attend the event together).

	Examiner notes that the match list is automatically generated for the first user because it may be generated without any intervention by the first user after the first user indicates they would like to be taken to the event.

Claim 5 – 
	Scher teaches claim 1 as described above.
	Scher further teaches:
The system of claim 1, wherein the electronic communication exchange takes place in a chat screen in the respective user mobile devices (see Fig. 12 and [0061] describing that a user may respond to a message and imitate a dialogue and the two users may have a conversation through messages where they may proceed to agree to attend the event together).

Claim 8 – 
	Scher teaches claim 3 as described above.
	Scher further teaches:
The system of claim 3, wherein the electronic communication exchange takes place in a chat screen in the respective user mobile devices (see Fig. 12 and [0061] describing that a user may respond to a message and imitate a dialogue and the two users may have a conversation through messages where they may proceed to agree to attend the event together).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Scher (US 2013/0226628 A1) in view of Rad (US 2016/0154569 A1).

Claim 2 – 
Scher teaches the system of claim 1 as described above. 
Scher does not disclose:
The system of claim 1, wherein the introductory match list comprises a plurality of digital cards, each card comprising a photograph and first name for a particular user. 

	Rad discloses wherein the list of users seeking to attend the event comprises a plurality of digital cards, each card comprising a photograph and first name for a particular user (see [0096] and Fig. 6 describing displaying other users to date in the form of cards that include an image of the user and their name that can be viewed more than one at a time). It would have been obvious to one of ordinary skill in the art at the time of the invention to include displaying lists of users as contact cards as taught by Rad in the ticket matching of Scher. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	

Claim 4 – 
Scher teaches the system of claim 3 as described above. 
Scher does not disclose:
The system of claim 3, wherein the introductory match list comprises a plurality of digital cards, each card comprising a photograph and first name for a particular user.

	Rad discloses wherein the list of users in possession of tickets to the event and seeking another user to take to the event comprises a plurality of digital cards, each card comprising a photograph and first name for a particular user (see [0096] and Fig. 6 describing displaying other users to date in the form of cards that include an image of the user and their name that can be viewed more than one at a time). It would have been obvious to one of ordinary skill in the art at the time of the invention to include displaying lists of users as contact cards as taught by Rad in the ticket matching of Scher. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Scher (US 2013/0226628 A1) in view of Maxwell (US 2016/0162586 A1).

Claim 6 – 
	Scher teaches claim 5 as described above. 
	While Scher teaches blocking other users for different reasons (see [0046]) it does not necessarily teach a block button on the chat between users. Therefore, Scher does not teach:
The system of claim 5, wherein the chat screen comprises a block popup to terminate the electronic communication exchange.

	Maxwell teaches wherein the chat screen comprises a block popup to terminate the electronic communication exchange (see Fig. 4 and [0066] describing a GUI with a chat with another user including a block button; see also [0074] describing that the block button may be used to block future communications with the user; see also [0068] describing that a button on the GUI may block future communications or indicate that the conversation is spam or unwanted for another reason). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the electronic communications system as taught by Maxwell in the electronic communication between users for matching users for an event of Scher. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 9 – 
	Scher teaches claim 8 as described above. 
	While Scher teaches blocking other users for different reasons (see [0046]) it does not necessarily teach a block button on the chat between users. Therefore, Scher does not teach:
The system of claim 8, wherein the chat screen comprises a block popup to terminate the electronic communication exchange.

	Maxwell teaches wherein the chat screen comprises a block popup to terminate the electronic communication exchange (see Fig. 4 and [0066] describing a GUI with a chat with another user including a block button; see also [0074] describing that the block button may be used to block future communications with the user; see also [0068] describing that a button on the GUI may block future communications or indicate that the conversation is spam or unwanted for another reason). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the electronic communications system as taught by Maxwell in the electronic communication between users for matching users for an event of Scher. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Scher (US 2013/0226628 A1) in view of Maxwell (US 2016/0162586 A1) further in view of Graziano (US 2017/0056766 A1).

Claim 7 – 
	Scher in view of Maxwell teaches claim 5 as described above. 
	Scher in view of Maxwell does not teach:
The system of claim 6, wherein the block popup presents a list of reasons for the user initiating the block popup to terminating the electronic communication exchange.

	Graziano teaches wherein the block popup presents a list of reasons for the user initiating the block popup to terminating the electronic communication exchange (Fig. 24 and [0242]-[0243] describing a user reporting another user and then the user selecting from a list of options what they are submitting the reporting about; see also [0241] describing that the grief report option may be for reporting when user-generated messages are inappropriate). It would have been obvious to one of ordinary skill in the art at the time of the invention to include reporting inappropriate content and a list of reasons for a report being submitted as taught by Graziano in the electronic communication between users for matching users for an event of Scher. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 10 – 
	Scher in view of Maxwell teaches claim 9 as described above. 
	Scher in view of Maxwell does not teach:
The system of claim 9, wherein the block popup presents a list of reasons for the user initiating the block popup to terminating the electronic communication exchange.

	Graziano teaches wherein the block popup presents a list of reasons for the user initiating the block popup to terminating the electronic communication exchange (Fig. 24 and [0242]-[0243] describing a user reporting another user and then the user selecting from a list of options what they are submitting the reporting about; see also [0241] describing that the grief report option may be for reporting when user-generated messages are inappropriate). It would have been obvious to one of ordinary skill in the art at the time of the invention to include reporting inappropriate content and a list of reasons for a report being submitted as taught by Graziano in the electronic communication between users for matching users for an event of Scher. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse L Silvernail whose telephone number is (571)270-7151.  The examiner can normally be reached on M-F, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSE L SILVERNAIL/Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628